     Case 4:19-cv-03425-JST Document 128-1 Filed 08/31/20 Page 1 of 2



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   Perkins Coie LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   Perkins Coie LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14

15                                           OAKLAND DIVISION

16   NIANTIC, INC., a Delaware corporation,           Case No. 19-cv-03425-JST

17                          Plaintiff,                [PROPOSED] ORDER GRANTING
                                                      PLAINTIFF NIANTIC, INC.’S MOTION
18          v.
                                                      TO SERVE DEFENDANTS APPHAVEN
     GLOBAL++, an unincorporated association;         AND RAJESHWAR GHODERAO VIA
19
     IT HAVEN INC., a foreign corporation;            ALTERNATIVE MEANS, OR
20   HLP TECH, LLC, a Missouri limited                ALTERNATIVELY, MOTION FOR
     liability company; RYAN HUNT, a.k.a.             EXTENSION OF TIME TO COMPLETE
21   “ELLIOTROBOT,” an individual;                    SERVICE
22   MATTHEW JOHNSON, an individual;
     MATTHEW RAGNARSON, an individual;
23   MANDY JOHNSON, an individual;
     MANDY LOMBARDO, an individual;
24   ALEN HUNDUR, a.k.a. “IOS N00B,” an
     individual; APPHAVEN, an unincorporated
25   association; RAJESHWAR GHODERAO,
26   an individual; and DOES 1-20,

27          Defendants.

28


                                                                              [PROPOSED] ORDER
                                                                           Case No. 19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 128-1 Filed 08/31/20 Page 2 of 2



 1                                      [PROPOSED] ORDER

 2          After reviewing Plaintiff Niantic, Inc.’s Motion to Serve Defendants Apphaven and

 3   Rajeshwar Ghoderao Via Alternative Means, or Alternatively, Motion for Extension of Time to

 4   Complete Service, the Court hereby GRANTS the Motion.

 5          Service on Defendants Apphaven and Rajeshwar Ghoderao shall be made via email at the

 6   following email addresses: rajeshwar.ghoderao@gmail.com, rajeshwar@alturacs.in,

 7   rajeshwar_n@hotmail.com, aspiresoftware130418@gmail.com, toonsnow.io@gmail.com,

 8   sales@alturaapps.com, and maddy.m0101@yahoo.com.

 9

10   IT IS SO ORDERED.

11
      Dated: _____________, 2020             By:
12                                           The Honorable Jon S. Tigar
13                                           United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -1-
                                                                                 [PROPOSED] ORDER
                                                                              Case No. 19-cv-03425-JST
